Citation Nr: 1018733	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a lung 
contusion, other than bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946 and from March 1951 to December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claim is now under the jurisdiction of 
the St. Petersburg, Florida RO.

In June 2004, the Veteran presented testimony at a hearing 
conducted by a local RO hearing officer.  A transcript of 
this hearing is in the Veteran's claims folder.

In December 2005, the Board remanded this matter to the RO so 
that the Veteran could be scheduled for a video conference 
hearing to be conducted by a Veterans Law Judge.  The Veteran 
failed to report for such a hearing scheduled to have taken 
place in September 2006.  Therefore, the Board will proceed 
as if the request for the hearing had been withdrawn.  
38 C.F.R. § 20.704(d).

The Board remanded this claim, in July 2008 and September 
2009, so that additional development of the evidence could be 
conducted.  In its July 2008 remand, the Board sought to 
develop additional evidence concerning a claim for 
entitlement to service connection for bronchitis.  Following 
this evidentiary development, the Board, in September 2009, 
denied the claim for entitlement to service connection for a 
lung condition, claimed as chronic bronchitis.  Accordingly, 
this matter is no longer before the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is again required 
with respect to the issue presently before the Board on 
appeal.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.
REMAND

Reason for remand:  To obtain an additional medical 
examination.

As indicated in the Introduction, this claim was most 
recently remanded in September 2009.  Unfortunately, the 
ordered development remains to be completed.  Accordingly, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

As mentioned by the Board in September 2009, the Veteran's 
claim for the residuals of a lung contusion, other than 
bronchitis, was previously remanded by the Board for a VA 
examination, that examination was conducted in November 2008.  
However, the examiner's opinion only specifically addressed 
chronic bronchitis, which he noted was not caused by chest 
contusions.  However, the Board noted that the Veteran had 
also been diagnosed with right lower lobe pneumonia, COPD, 
asthma and/or allergic rhinitis, possible left lobe pneumonia 
and exposure to asbestos.  Therefore, because the November 
2008 VA examination report did not mention a number of the 
Veteran's lung conditions which were possible residuals of 
his in-service lung contusion, the Board determined that an 
examination based on a review of the record and focusing on 
the relationship, if any, between the Veteran's current lung 
disorders and his period of service was to be conducted prior 
to further appellate consideration of the Veteran's claim.

Thus, the Board's September 2009 remand directed, inter alia, 
that the Veteran should be afforded a VA examination to 
obtain an opinion as to whether any current lung disorders 
were causally or etiologically related to his active service.  
The examiner was to state whether the Veteran had a current 
diagnosis of any lung disorders, and if so, whether it was at 
least as likely as not that the diagnosed condition(s) were 
causally or etiologically related to his active service.  The 
examiner was to provide a clear rationale for all opinions 
provided and a discussion of the facts and medical principles 
involved.

A November 2009 VA medical report, called a "C &P 
[compensation and pension] Examination Consult", was 
completed by the physician who conducted the November 2008 VA 
examination.  The examiner characterized the premise of the 
report as a "restatement of requested medical opinion."  It 
appears that the Veteran was not "afforded a VA 
examination," contrary to the instructions set out in the 
Board's September 2009 remand.  The examiner stated that the 
"claimed lung disorders is (sic) not caused by or a result 
of [the Veteran's] lung contusion in [service]."  In a 
sentence repeating nearly the same thing, the examiner listed 
the "claimed lung disorders" as follows:  chronic 
bronchitis, [COPD], asthma, allergic rhinitis, left lobe 
pneumonia, right lobe pneumonia".  

The "rationale" for this opinion was that the November 2008 
examination "has no evidence of right or left pneumnia, 
asthma or allergic rhinitis."  The examiner also stated that 
"COPD is clinically synonymous with chronic bronchitis."  
The examiner also noted that COPD "does not develop from a 
lung contusion" and that "asthma and allergic rhinitis is 
an impression in a clinical note [dated in] 2002" and that 
"the history obtained in [November 2008] is negative for 
asthma."  With regard specifically to pneumonia, the 
examiner noted that the "diagnosis of right lower lobe 
pneumonia was made in x-ray reports in [January 2001] an 
[December 2001] and the left lower lobe pneumnia was noted in 
a clinical record dated [August 2, 2002."  The examiner then 
added, "These conditions have long been resolved.  He has no 
clinical signs of either left or right pneumonia in the 
[November 2008] C&P exam[ination] report."

From these sentences, it appears to the Board that, with the 
exception of the COPD which the examiner did state does not 
develop from a lung contusion, the examiner decided that it 
was not necessary to provide the opinion that the Board 
sought in its remand with regard to the other respiratory or 
lung conditions because they were no longer present currently 
but had "long been resolved".  That the examiner decided 
this and that the AMC did not recognize such a decision on 
the part of the examiner as creating an inadequate report 
which should have been corrected is unfortunate.  However, 
the Board concludes that the report is inadequate, and 
therefore remand is required to obtain the opinions sought, 
and to afford the Veteran an examination.  Stegall v. West, 
11 Vet. App. 268 (1998).

This is necessary because, although it is true that service 
connection may not be granted for disability which existed in 
the past but no longer exists, service connection may be 
granted for a disability that existed at the time that the 
claim was filed.  McClain v. Nicholson, 21 Vet App 319 (2007) 
(holding that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, even though the disability 
resolves prior to VA's adjudication of the claim).  In this 
case, the claim for service connection for a lung condition 
was filed in June 2002 and so the pendency of the claim and 
the appeal of it have been long, but as the examiner herself 
noted, lung and respiratory conditions such as asthma, 
allergic rhinitis, and pneumonia were noted in medical 
reports in 2002.  Therefore, the opinion that the Board 
requested with regard to these disorders must be provided-
that is, the likelihood that these lung or respiratory 
disorders are the result of the lung contusion in service or 
are otherwise related to a disease or injury in service.

Specifically, the VA physician in November 2009, in addition 
to not affording the Veteran an examination, also did not 
render an opinion responsive to the question of "whether it 
[was] at least as likely as not" that the Veteran had a 
"current"-by which is meant any lung or respiratory 
disorder shown by medical evidence since 2002--diagnosis of 
any lung disorder which was "casually or etiologically 
related to his active service."  Accordingly, the 
development ordered appears to not have been sufficiently 
accomplished.  Additional action is therefore required.  
Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. 
§ 3.159(c)(4) (2009).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting 
that a medical opinion must describe the disability in 
sufficient detail so the Board can make a fully informed 
evaluation of the disability).  The Board concludes that the 
VA "consult" obtained in September 2009 was not an 
"examination" and that the opinions rendered were 
inadequate.  

The Veteran's accredited representative note the lack of 
compliance with the Board's prior remand instructions in an 
April 2010 Appellate Brief Presentation, and the Board 
agrees.  Therefore, this issue is again REMANDED to the RO 
for the


following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran must be afforded a VA 
examination for the purpose of obtaining 
an opinion as to whether any current 
("current" meaning any lung or 
respiratory disorders shown to have 
existed at any time since 2002 when the 
Veteran filed his claim) lung disorders 
are causally or etiologically related to 
his active service.  Any and all studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  After 
examining the Veteran and reviewing the 
claims folder, to include the Veteran's 
service treatment records, and all post 
service VA and private medical records, 
the examiner should provide an opinion as 
to whether the any current lung disorders 
or any lung or respiratory disorders 
shown by the medical evidence to have 
existed since 2002-such as COPD, asthma, 
allergic rhinitis, and pneumonia--and if 
so, whether it is at least as likely as 
not that the diagnosed condition(s) are 
causally or etiologically related to his 
active service including a lung 
contusion.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

A clear rationale for all opinions 
provided would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the required 
actions, and after conducting any 
additional development necessary based on 
the information obtained, the RO should 
readjudicate the Veteran's claim 
concerning entitlement to service 
connection.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

The case should then be returned to the Board, if in order.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

